[Cite as State v. Murphy, 2017-Ohio-8513.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                  )

STATE OF OHIO                                        C.A. No.       17AP0014

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
BRADY MURPHY                                         WAYNE COUNTY MUNICIPAL COURT
                                                     COUNTY OF WAYNE, OHIO
        Appellant                                    CASE No.   2017 TR-D 001417

                                 DECISION AND JOURNAL ENTRY

Dated: November 13, 2017



        CARR, Judge.

        {¶1}    Appellant, Brady Murphy, appeals the judgment of the Wayne County Municipal

Court. This Court affirms.

                                                I.

        {¶2}    This matter arises out of a traffic accident involving Murphy that occurred in

Wayne County, Ohio on November 25, 2016. Murphy was eventually charged with one count of

operating a motor vehicle without a valid license. Murphy pleaded not guilty to the charge and

the matter proceeded to a bench trial. The trial court found Murphy guilty of the charge and

imposed a $100 fine. The trial court specified that the fine and court costs were to be paid within

180 days.

        {¶3}    On appeal, Murphy raises one assignment of error.
                                                2


                                                II.

                                 ASSIGNMENT OF ERROR

       APPELLANT’S CONVICTION FOR DRIVING WITHOUT OPERATOR[’]S
       LICENSE WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE
       IN VIOLATION OF THE FIRST AMENDMENT RIGHT TO RELIGIOUS
       AND POLITICAL BELIEFS, AND THE FIFTH AMENDMENT RIGHT TO
       LIFE, LIBERTY, AND PROPERTY GRANTED TO MURPHY IN THE
       UNITED STATES CONSTITUTION.

       {¶4}    In his sole assignment of error, Murphy argues that his conviction for driving

without a license was against the manifest weight of the evidence. This Court disagrees.

       {¶5}    We cannot reach the merits of Murphy’s assignment of error.             “‘It is the

appellant’s responsibility to ensure that the record on appeal contains all matters necessary to

allow this Court to resolve the issues on appeal.’” State v. Boatright, 9th Dist. Summit No.

28101, 2017-Ohio-5794, ¶ 46, quoting State v. Farnsworth, 9th Dist. Medina No. 15CA0038-M,

2016-Ohio-7919, ¶ 16, citing App.R. 9. Resolving Murphy’s assignment of error necessitates a

review of the trial transcript. Murphy has not included a trial transcript in the appellate record,

nor has he included a statement of the evidence pursuant to App. 9(C). Under circumstances

such as this where the appellant has not provided a complete record to facilitate our review, we

must presume regularity in the trial court’s proceedings and affirm. State v. Jalwan, 9th Dist.

Medina No. 09CA0065-M, 2010-Ohio-3001, ¶ 12, citing Knapp v. Edwards Laboratories., 61

Ohio St.2d 197, 199 (1980).

       {¶6}    Murphy’s sole assignment of error is overruled.

                                               III.

       {¶7}    Murphy’s assignment of error is overruled. The judgment of the Wayne County

Municipal Court is affirmed.

                                                                               Judgment affirmed.
                                                 3




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Wayne County

Municipal Court, County of Wayne, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



SCHAFER, P. J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

BRADY MURPHY, pro se, Appellant.

DANIEL R. LUTZ, Prosecuting Attorney, and NATHAN R. SHAKER, Assistant Prosecuting
Attorney, for Appellee.